         Case 1:17-cv-01789-DLC Document 376 Filed 05/10/19 Page 1 of 2


                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                              100 F St. N.E.
                                          Washington, D.C. 20549


DIVISION OF ENFORCEMENT                                                  David J. Gottesman
                                                                         Deputy Chief Litigation Counsel
                                                                         (202) 551-4470
                                                                         GottesmanD@sec.gov

                                             May 10, 2019

VIA ECF

Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

        Re: Securities and Exchange Commission v. Lek Securities Corp. et al.
            Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

        Pursuant to Paragraphs 1.A and 1.E of the Court’s Individual Practices, the SEC requests a
resetting of the date for the trial of this case in order to accommodate the schedules of trial
witnesses. Accordingly, the SEC requests that the trial begin on November 12 or 18, 2019. The
defendants have informed us that they do not oppose this request (the Lek Defendants have
agreed, subject to the issue set forth in note 1, below). No previous extensions have been
requested.

        In an order entered on April 10, 2019, this Court placed this case on the July 22, 2019 trial
ready calendar. The SEC anticipates that trial of this case will take approximately three weeks.
The SEC has consulted with its likely trial witnesses regarding their schedules. A number of
them, including one of the SEC’s expert witnesses, have scheduling conflicts during the
anticipated trial period, including long-planned foreign travel that cannot be rescheduled.

         These scheduling conflicts are further complicated by the fact that – given the highly
complex nature of this case – it will be especially important to call witnesses in a particular
sequence, rather than when they happen to be available. For example, one of the SEC’s key
witnesses will be out of the country during the first week of trial, but the SEC respectfully submits
that it will be necessary for this witness to testify early in the trial in order for his testimony to be
most helpful to the jury. Another key witness, whose testimony might only be meaningful to the
jury if presented later in the trial – after substantial other evidence has been presented – will be out
of the country during the second and third weeks of the anticipated trial period. The SEC
respectfully submits that these witness scheduling issues will make it difficult to present the case
in a sequence and manner that would be most helpful to the jury.
           Case 1:17-cv-01789-DLC Document 376 Filed 05/10/19 Page 2 of 2



        The SEC has consulted with both its likely witnesses and counsel for the defendants
regarding potential alternative dates. The earliest date on which all parties and their witnesses are
available is November 12. 1 A trial beginning on November 12 or November 18 would
accommodate the witnesses’ schedules. Accordingly, the SEC respectfully requests that the Court
enter an order moving the start date for trial of this case to November 12 or November 18.

        Additionally, the SEC anticipates that a number of issues will be presented to the Court
with respect to admissibility of evidence and other pre-trial issues. Accordingly, the SEC
respectfully requests that the pre-trial order be due approximately 30 days before the trial, so that
there will sufficient time for briefing and resolution of these issues.

        Therefore, the SEC respectfully requests that the Court reset the trial date, as set forth
above. 2

                                                        Respectfully submitted,

                                                          /s/ David J. Gottesman
                                                       Deputy Chief Litigation Counsel
                                                          Division of Enforcement
cc (via ECF): All counsel of record




       1
         Counsel for the Lek Defendants indicated their expert witnesses have other cases in
which they may need to testify during the relevant period in November or December, so they may
need to present those defense witnesses earlier, during the SEC’s case. The SEC does not object
to reasonable accommodations for those witnesses’ other trial schedules.
       2
        The SEC notes that the parties engaged in a settlement conference with Magistrate
Judge Gorenstein on May 7, 2019, and settlement discussions among the parties are continuing.

                                                   2
